PER CURIAM.
Edward Biggs appeals from a judgment imposing a five-year sentence for the felony of grand theft by possession of stolen property. The judgment provides that the first three years of the sentence must be spent in confinement. Biggs may be considered for parole or discharge at any time during the two-year indeterminate part of the sentence. I.C. § 19-2513 (“Unified Sentencing Act”). The sole issue presented on appeal is whether the district court abused its sentencing discretion. We hold that the sentence was not excessive and we affirm the judgment of conviction.
Biggs pled guilty to the possession of stolen property, namely power tools taken from a local lumber company, discovered after a search of his residence by officers from the Bonner County Sheriff’s office. The presentence investigation report showed that Biggs had an extensive criminal record including numerous theft crimes, traffic offenses and probation violations. Biggs had previously received several suspended sentences and short terms of incarceration at county jails. Having reviewed the full record and having considered the sentencing criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion by imposing the sentence. The judgment imposing the sentence is affirmed.